OPINION
By THE COURT.
Submitted by the defendants upon a general demurrer to the petition in that it does not state facts which show a cause of action.
At the time of the hearing on the demurrer the members of the Court expressed their opinion as to the sufficiency of the averments of the petition to justify the issuance of the writ sought. We granted counsel opportunity to brief the question. We were then and are now of opinion that this Court is without jurisdiction or authority to issue a writ of prohibition against the defendants who constitute a Court superior to this Court.
There may be other reasons to support the sustaining of the demurrer, but it is not necessary to discuss them.
Counsel for plaintiff had requested oral argument on the demurrer *102but in view of the full presentation at the time of the oral hearing and the brief with which the Court has been favored, we believe that it would serve no good purpose to have the matter presented further orally.
The demurrer will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.